        Case 2:17-cr-00086-HDM-NJK Document 333
                                            331 Filed 05/26/20 Page 1
                                                                    3 of 1
                                                                         3
 1
 2
 3
 4                                    United States District Court
 5                                         District of Nevada
 6
 7   UNITED STATES OF AMERICA ,                          Case No. 2:17-cr-00086-HDM-NJK

 8                  Plaintiff,                                            ORDER

 9          v.

10   ANTHONY DELANO HYLTON JR.,

11                  Defendant.

12
13
                                                ORDER
14
            Based on the pending Stipulation of the parties and good cause appearing, the court
15
     finds that Mr. Hylton requires additional time to mail his objections to the Magistrate Judge’s
16
     Report & Recommendation, ECF 313 to his standby-counsel for filing. Given that all parties
17
     agree to the continuance,
18
            IT IS THEREFORE ORDERED that Mr. Hylton has until June 1, 2020 to file his
19
     objections to the Magistrate Judge’s Report & Recommendation, ECF 313.
20
                       26th day of May, 2020.
            DATED this ____
21
22
23
24
                                                  HOWARD D. MCKIBBEN
25                                                UNITE D STATES DISTRICT JUDGE

26




                                                     3
